Motion referred to the court that rendered*the decision.
Present—Nolan, P. J., *1002Wenzel, Beldock, Ughetta and Kleinfeld, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. Motion for a stay granted only to the extent of staying all proceedings on the part of the respondent under the order appealed from, pending an application for a stay to a Judge of the Court of Appeals and the determination on such application, on condition that such application be made not later than April 22, 1958. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.